Citation Nr: 1103468	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Initially, the Board notes that, in a May 1993 rating decision, 
the RO denied the Veteran's claim for a psychiatric disorder to 
include PTSD.  The Veteran appealed the issue to the Board and in 
January 1996, the Board denied the Veteran's appeal.  In February 
2006, the Veteran sought to reopen his claim specifically for 
PTSD and in April 2010, the Board reopened the claim and remanded 
the issue for further development.  Such development was 
completed and the issue of entitlement to service connection for 
PTSD is now properly before the Board.  

The Veteran testified before the undersigned Veterans Law Judge 
in February 2010, a transcript of that hearing is of record.

A review of the record suggest that the Veteran desires to reopen 
his claim for service connection for schizophrenia. This matter 
is referred to the RO for appropriate consideration.


FINDING OF FACT

The Veteran is not shown to have posttraumatic stress disorder.






CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in March 2006.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in a March 
2006 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

As noted above, this matter was most recently before the Board in 
April 2010, when the case was remanded to the VA RO Winston-
Salem, North Carolina (via the Appeals Management Center (AMC), 
in Washington, D.C.).  The purpose of this remand was to obtain 
any outstanding private treatment records.  All of the actions 
previously sought by the Board through its prior development 
request appear to have been substantially completed as directed, 
and it is of note that the Veteran does not contend otherwise.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
Subsequently, a supplemental statement of the case (SSOC) was 
issued in August 2010, which denied confirmed and continued the 
previous denial.  

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
Veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA  amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

75 Fed. Reg. 39843 (2009)(to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

Further, the Board highlights that a combat veteran's assertions 
of an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service. See 38 
U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996). The provisions of 38 U.S.C.A. § 1154(b), however, can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). The provisions of 38 
U.S.C.A. § 1154(b) do not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

The Veteran's service treatment records note a normal psychiatric 
evaluation upon enlistment in October 1966.  Personnel records 
demonstrate that the Veteran served in Vietnam between May 1967 
and May 1968 and that he was involved in multiple campaigns.  
Personnel records also document that the Veteran was discharged 
under other than honorable conditions in lieu of a trial by court 
martial in November 1969 (it is noted that the Veteran's 
character of discharge was later changed to under honorable 
conditions).  A September 1969 certificate signed by the 
Veteran's commander noted that, based on his observations, there 
was no question as to the Veteran's sanity.  He continued that at 
no time during his contact with the Veteran did the Veteran show 
any evidence of mental instability or severe emotional problems.  
In October 1969, the Veteran reported that he experienced 
frequent or terrifying dreams.  An accompanying October 1969 
report of medical examination noted a normal psychiatric 
evaluation.  A November 1969 report in conjunction with a 
discharge for the good of the service reported that the Veteran 
was charged with being absent without leave (AWOL) from July 1969 
to September 1969.  The report noted that the Veteran had been 
convicted by a special court martial in March 1967 and had been 
disciplined in May 1967 as well.  The report additionally noted 
incidents of AWOL in March, May and July 1969.

Included in the Veteran's claims file is a January 1992 
examination report for the Disability Determination Services of 
North Carolina by Dr. P.E.  During his examination, the Veteran 
reported that he had had auditory hallucinations since Vietnam.  
After a psychiatric examination of the Veteran, Dr. P.E. 
diagnosed the Veteran with schizophrenic disorder, 
undifferentiated type, rule out schizophrenic disorder, paranoid 
type, and rule out PTSD.  The examiner noted that "third party 
information" described symptoms consistent with PTSD such as 
irritability, association of loud noises with military 
experiences and violent reactions.  

In May 1992, the Veteran was afforded a VA examination for PTSD.  
It was noted that the Veteran was found to present a number of 
inconsistencies in relating his history.  The examiner noted that 
the Veteran stated in 1980 that he had depression in conjunction 
with skin trouble and that only in 1990, when the Veteran may 
have been more aware of PTSD, did the Veteran refer to mental 
problems without elaboration.  

The Veteran reported auditory hallucinations and sleep 
disturbances.  The examiner noted that the Veteran tried to link 
his psychiatric history and symptoms to his experiences in 
Vietnam and he described briefly distress at gathering bodies in 
Vietnam.  It was noted that the Veteran showed no distress or 
change in demeanor when describing the worst firefights and that 
he presented few details in his account.  The Veteran described 
nightmares in which members of the Viet Cong chased him.  

The examiner concluded that the psychometric assessment and 
information gleaned from the claims file seemed sufficient to 
indicate the presence of schizophrenic disorder of remote origin.  
The examiner noted that there were features of other psychiatric 
disorders to include some sequelae of combat trauma but that 
these did not appear to comprise of diagnosable conditions.  It 
was also noted that the Veteran's diagnosis appeared to be 
complicated by unsupervised use or abuse of prescription 
medications.  A diagnosis of schizophrenia, paranoid type was 
provided.

In a statement in support of his claim received in May 1992, the 
Veteran stated that his nervous problems began when he saw 
friends killed in Vietnam.  The Veteran stated that he was an 
infantry soldier in the 196th Light Infantry Brigade where many 
people were killed in action.  The Veteran stated that his nerves 
were "destroyed" since then.  

Treatment records from private facility Centerpoint Human 
Services dated in August 2002 noted the Veteran's complaints of 
hearing voices which began after a friend of the Veteran's was 
killed in Vietnam.  An impression of psychosis not otherwise 
specified was provided, "rule out PTSD" was also noted.

In stressor statements in support of a claim for PTSD received in 
March 2006, the Veteran explained that on May 8, 1968 he was 
engaged in heavy firefights with casualties.  He stated that 
during combat he was treated for damage to his ears and that he 
had psychological problems from then on.  The Veteran stated that 
this was the onset of his nightmares and flashbacks.  In an 
additional stressor statement the Veteran explained that on May 
22, 1968 the he was in another firefight when he "began to lose 
it."  

In April 2006, the Veteran's sister, W.M., reported that her 
brother had not been employed since leaving Vietnam.  She added 
that he had experienced flashbacks of the war, anxiety, emotional 
shutdown and trouble concentrating and thinking clearly since his 
return from service.

An August 2006 letter from clinical psychologist D.W. reported 
that the Veteran visited her in August 2002 with concerns about 
sleep disruption and hearing voices.  It was noted that D.W. 
reported that she did not have extensive information on the 
Veteran as he failed to complete the intake process, however, 
during his initial session, the Veteran reported recurrent dreams 
about incidents during his service in Vietnam.  The Veteran 
additionally described continuous and ongoing difficulties re-
adjusting to societal demands and that his relationships and 
employment had suffered.  D.W. noted that she asked the Veteran 
whether he had been diagnosed or treated with PTSD.  

The Veteran was afforded a VA examination in August 2007.  The 
examiner noted that the examiner had reviewed the Veteran's 
claims file and noted substantial pre-military 
behavior/adjustment problems.  The Veteran stated during his 
examination that his psychological problems began in 1968 as a 
result of a firefight.  On psychiatric examination it was noted 
that the Veteran experienced hallucinations and sleep problems as 
well as panic attacks.  The Veteran described combat stressors to 
include having witnessed the decapitation of a member of the Viet 
Cong during a firefight and combat.  It was noted that the 
Veteran had recurring distressing dreams about combat and a 
physiological re-activity to exposure of internal or external 
cues that symbolized or resembled aspects of traumatic events.  

In his report, the examiner stated that the Veteran did not meet 
the DSM IV criterion for a diagnosis of PTSD.  A diagnosis of 
chronic schizophrenia was provided.  The examiner noted that the 
Veteran presented a poor case for connection of a thought 
disorder to military experiences and further noted that the 
Veteran did not have the full spectrum of symptoms consistent 
with a diagnosis of PTSD.  It was noted that the Veteran's 
prominent concerns were sleep disturbance and arousal due to the 
news, other chronic problems were reported as appearing to be 
secondary to a thought disorder.  

The Veteran testified before the undersigned Veterans Law Judge 
in February 2010.  During his hearing, the Veteran testified 
that, as far as he could remember, he first realized that he had 
psychological problems during a firefight in Vietnam.  

Analysis

As noted above, in order to establish service connection for 
PTSD, a diagnosis of the condition, a link, established by 
medical evidence between current symptoms and an in-service 
stressor must be demonstrated.  In this case, the Board finds 
that while the evidence has demonstrated in-service stressors, 
the evidence has failed to show a diagnosis of PTSD.

Initially, the Board notes that the Veteran participated in 
combat in Vietnam in which casualties have been confirmed.  
Accordingly, an in-service stressor is conceded.  38 U.S.C.A. 
§ 1154.

The evidence has failed to show, however, a present diagnosis of 
PTSD.  The Veteran has shown symptoms such as flashbacks and 
hallucinations sometimes associated with disorder, however, no 
medical opinion has been given which has specifically diagnosed 
PTSD.  The Veteran's May 1992 VA examiner provided a diagnosis of 
paranoid schizophrenia and noted that while some of the Veteran's 
symptoms suggested combat trauma, his symptoms were insufficient 
to render a diagnosis of PTSD.  Similarly, in August 2002, "rule 
out PTSD" was noted but a diagnosis of the disorder was not 
provided.  Finally in August 2007, the Veteran's VA examiner 
stated that the Veteran did not meet the criteria for PTSD as he 
did not have the full spectrum of symptoms consistent with that 
disorder.

The Board notes that clinical demonstration of a current chronic 
disability is prerequisite for service connection and there can 
be no valid claim for service connection in the absence of proof 
of a present disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, the Veteran is not competent to 
diagnose his psychiatric disorder and PTSD has not been 
demonstrated, accordingly, the Veteran's claim for entitlement to 
service connection for PTSD must be denied.  The Board again 
notes that service connection for a psychiatric disorder other 
than PTSD was previously denied in a decision in January 1996.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


